GLADNEY, Judge.
This appeal is from a summary rule taken by the State of Louisiana against Abe Barro for the purpose of collecting taxes. The procedure followed was in accordance with the provisions of LSA-R.S. 47:1574. This case was consolidated in the trial court with three other cases for the purpose of trial, and was considered by this court as consolidated for the purpose of our consideration.
*838The facts and issues herein presented are identical with those heretofore discussed in State v. Barro. See: La.App., 106 So.2d 835.
For the reasons set forth therein, the judgment from which appealed herein is affirmed at appellant’s cost.